


110 HR 1466 IH: Children’s Health Equity Technical

U.S. House of Representatives
2007-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1466
		IN THE HOUSE OF REPRESENTATIVES
		
			March 9, 2007
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To amend title XXI of the Social Security Act to permit
		  qualifying States to use a portion of their allotments under the State
		  children’s health insurance program for any fiscal year for certain Medicaid
		  expenditures.
	
	
		1.Short titleThis Act may be cited as the
			 Children’s Health Equity Technical
			 Amendments Act of 2007.
		2.Authority for
			 qualifying States to use portion of schip allotment for any fiscal year for
			 certain medicaid expenditures
			(a)In
			 generalSection 2105(g)(1)(A)
			 of the Social Security Act (42 U.S.C.
			 1397ee(g)(1)(A)), as amended by section 201(b) of the National Institutes of
			 Health Reform Act of 2006 (Public Law 109–482) is amended by striking
			 fiscal year 1998, 1999, 2000, 2001, 2004, 2005, 2006, or 2007
			 and inserting a fiscal year.
			(b)Modification of
			 allowable expendituresSection 2105(g)(1)(B)(ii) of such Act (42
			 U.S.C. 1397ee(g)(1)(B)(ii)) is amended by striking 150 and
			 inserting 125.
			(c)Effective
			 dateThe amendments made by
			 this section shall take effect on October 1, 2007, and shall apply to
			 expenditures made on or after that date.
			
